Citation Nr: 0633124	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for poor circulation.

3.  Entitlement to service connection for a bilateral eye 
disorder.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for nephropathy.

7.  Entitlement to service connection for a pancreas 
disorder.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Houston, 
Texas that, in pertinent part, denied service connection for 
diabetes mellitus, poor circulation, a bilateral eye 
disorder, a left knee disability, a liver disorder, 
nephropathy, a pancreas disorder, arthritis, and 
hypertension. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The veteran claims service connection for diabetes mellitus, 
poor circulation, a bilateral eye disorder, a left knee 
disability, a liver disorder, nephropathy, a pancreas 
disorder, arthritis, and hypertension, which he asserts were 
incurred during military service.  He also contends that many 
of these disorders are due to diabetes mellitus.

Moreover, the Board notes that additional evidence was 
received by the RO in November 2004 and March 2005, after the 
issuance of the April 2004 supplemental statement of the 
case, and before the case was certified to the Board.  This 
evidence has not been considered by the RO with respect to 
the issues on appeal, and the RO must review it and issue a 
supplemental statement of the case before the case is 
returned to the Board.  38 C.F.R. §§ 19.31(b), 19.37(a) 
(2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the veteran is advised that he may submit any 
pertinent evidence which tends to show that any of his 
claimed disabilities were incurred or aggravated in service.  
38 U.S.C.A. § 5103(a) (West 2002).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any of the claimed 
disabilities since separation from 
service.   After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

2.  The RO should re-adjudicate the 
veteran's claims in light of the evidence 
received since the April 2004 
supplemental statement of the case.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


